Name: Commission Regulation (EC) No 2312/95 of 29 September 1995 amending Regulation (EC) No 1937/95 determining the amounts of the agricultural components and the additional duties applicable from 1 July to 30 September 1995 on the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 from Switzerland
 Type: Regulation
 Subject Matter: agri-foodstuffs;  Europe;  international trade;  agricultural activity;  trade;  EU finance
 Date Published: nan

 No L 233/66 EN Official Journal of the European Communities 30 . 9 . 95 COMMISSION REGULATION (EC) No 2312/95 of 29 September 1995 amending Regulation (EC) No 1937/95 determining the amounts of the agricultural components and the additional duties applicable from 1 July to 30 September 1995 on the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 from Switzerland Community of goods covered by Regulation (EC) No 3448/93 from Switzerland (3) applies until 30 September 1995 ; Whereas Commission Regulation (EC) No 1937/95 contains an incorrect figure as a result of an error, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 7 thereof, Whereas Article 1 ( 1 ) of Council Regulation (EC) No 1917/95 of 24 July 1995 establishing certain measures concerning imports of processed agricultural products from Iceland, Norway and Switzerland in order to take account of the results of the Uruguay Round negotiations in the agricultural sector (2) lays down the basic amounts taken into consideration in calculating the agricultural components and the additional duties applicable to the importation into the Community of goods originating in Switzerland ; whereas the Commission, in accordance with Article 2 of the cited Regulation , will not adopt implementing rules unless it is assured that measures having comparable effect will be adopted at the same time or as soon as possible by Switzerland ; Whereas Commission Regulation (EC) No 1937/95 of 4 August 1995 determining the amounts of the agricultural components and the additional duties applicable from 1 July to 30 September 1995 on the importation into the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1937/95 is amended as follows : 1 . In Article 2, '30 September 1995' is replaced by '31 December 1995'. 2. In Annex I, part 1 , the amount 'ECU 144,944 per 100 kg' related to CN code 2106 90 10 is replaced by 'ECU 25,000 per 100 kg'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 (2) shall apply, at the request of the parties concerned, from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 September 1 995. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 318, 20. 12. 1993, p. 18 . (*) OJ No L 185, 4. 8 . 1995, p . 1 . (3) OJ No L 186, 5 . 8 . 1995, p. 11 .